DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-12, 14-15, 19-24, 26-27, 31-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Garza teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 200 extending at least partially around an interior of the container, an outer sleeve 300 attached (0025) to the inner sidewall , and a cavity defined between the inner sidewall and the outer sleeve; and a closed bottom 400 defining a bottom of the interior of the container, the container comprises insulating features comprising the cavity and a plurality of annular bands 120, each spacer extends in the cavity from the inner sidewall to the outer sleeve (Fig. 2).   Garza teaches the bands can be formed as discrete lines in any suitable pattern (0021), which would define a plurality of fluid paths, at least one fluid path of the plurality of fluid paths extends from an upper edge of the outer sleeve to a lower edge of the outer sleeve, the cavity is open to an external environment at least one of the upper edge of the outer sleeve and the 
Regarding claims 5, 19, and 31, Garza illustrates a plurality of pockets 130 (Fig. 2) are defined between respective adjacent annular bands.
Regarding claims 6, 20 and 32, Garza illustrates the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 2).
Regarding claims 7, 21 and 33, Garza is modified to use annular band structure of Tomioka, and Tomioka teaches each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers (Fig. 2).
Regarding claims 8, 22, and 34, Garza teaches the plurality of spacers comprise a polymeric material (plastic; 0021).
Regarding claims 9, 23 and 35, Garza teaches the polymeric material is an adhesive that adheres the outer sleeve to the inner sidewall (0025).
Regarding claims 10, 24 and 36, Garza does not explicitly teach the adhesive is a thermally conductive material, however the examiner notes that the materials taught by Garza (0021) are inherently at least a little conductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a more conductive polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 11 and 37, Garza teaches the closed bottom 400 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2)
Regarding claims 12 and 38, Garza teaches the annular leg extends downwardly from the bottom panel, the annular leg is attached to a lower edge margin of the inner sidewall (0018-0020; Fig. 2).
Regarding claims 14, 26 and 40, Garza teaches the spacers have a height or width that maintains the spacing (0021), but does not teach any specific dimensions.  Tomioka teaches .

Claims 13, 25, and 39, are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1) as applied to claims 1, 15, and 27 above, and further in view of Jameson et al. (US 2015/0108146 A1).  Garza teaches an upper portion of the inner sidewall defines a flanged rim 112 (0023; Fig. 2) formed by outwardly rolling the material, but Garza is silent regarding a container closure.  Jameson teaches an analogous insulated cup and teaches that outwardly rolling material to form rim may provide a structure that is configured to interengage a container closure (0024).  Either the rim of Garza is already configured to engage a container closure, or it would have been obvious to one of ordinary skill in the art to roll the material of the rim to provide a structure to which a lid may be releasably connected to seal the opening of the cup with the motivation of preventing spillage and contamination of the contents.

Claims 1, 5-13, 15, 19-25, 27, and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson et al. (US 2015/0108146 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Jameson teaches a container with a sidewall construct (Fig. 2) for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 12 extending at least partially around an interior of the container, an outer sleeve 14 attached 
Regarding claims 5-7, 19-21, and 31-33, Jameson using multiple annular bands (0040) is modified to use annular band structure of Tomioka, the resulting structure would have  plurality of pockets (Fig. 2) being defined between respective adjacent annular bands, the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve (Fig. 2), and Tomioka teaches each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers (Fig. 2).
Regarding claims 8-10, 22-24, and 34-36, Jameson teaches the plurality of spacers comprise a polymeric material (0049) that is an adhesive that adheres the outer sleeve to the inner sidewall. Jameson does not explicitly teach the adhesive is a thermally conductive material, however the examiner notes Jameson then lists other materials that are defined as thermally insulating (0050-0053), so it follows that initially stated biodegradable adhesive materials are at least a little conductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a more conductive polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 11-12 and 37-38, Jameson teaches the closed bottom 20 comprises a bottom panel and an annular leg foldably connected to the bottom panel (Fig. 2), the annular 
Regarding claims 13, 25, and 39, Jameson an upper portion of the inner sidewall defines a flanged rim 30, the rim is configured to interengage a container closure (0024).

Claims 1, 5-7, 11-13, 15, 19-21, 25, 27, 31-33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1).
Regarding claims 1, 15, and 27, Morgan teaches a container for containing a fluid, comprising: a sidewall construct comprising an inner sidewall 42A (Fig. 5) extending at least partially around an interior of the container, an outer sleeve 98 (Fig. 6) attached to the inner sidewall, and a cavity defined between the inner sidewall and the outer sleeve (Fig. 8); and a closed bottom defining a bottom of the interior of the container (0004), the container comprises insulating features comprising the cavity and a plurality of annular bands, each annular band of the plurality of annular bands comprises a spacer 74 and a gap separating respective adjacent spacers in a respective annular band and defining a fluid path 76 through the cavity, each spacer extends in the cavity from the inner sidewall to the outer sleeve (Fig. 8), at least one fluid path of the plurality of fluid paths extends from an upper edge of the outer sleeve to a lower edge of the outer sleeve (0041), and the cavity is open to an external environment at at least one of the upper edge of the outer sleeve and the lower edge of the outer sleeve (Fig. 8).  Morgan does not teach the plurality of annular bands comprises a plurality of spacers and a plurality of gaps separating respective adjacent spacers in a respective 
Regarding claims 5-6, 19-20, and 31-32, each of Morgan (Fig. 5) and Tomioka (the vertical space between vertical; Fig. 2) illustrate a respective plurality of pockets are defined between respective adjacent annular bands, the plurality of pockets provide a respective plurality of insulating spaces between the inner sidewall and the outer sleeve.
Regarding claims 7, 21, and 33, each of Morgan (Fig. 5) and Tomioka (Fig. 2) illustrate each respective annular band of the plurality of annular bands extends around the circumference of the inner sidewall and is discontinuous in that the gaps comprise sections of each annular band that is void of material that forms the spacers.
Regarding claims 11 and 37, Morgan teaches the closed bottom comprises a bottom panel 52 and an annular leg 54 foldably connected to the bottom panel (Fig. 3).
Regarding claims 12 and 38, Morgan teaches the annular leg 54 extends downwardly from the bottom panel 52, the annular leg is attached to a lower edge margin of the inner sidewall 57 (Fig. 3).
Regarding claims 13, 25, and 39, Morgan teaches an upper portion of the inner sidewall defines a flanged rim, the rim is configured to interengage a container closure (Fig. 2).

Response to Arguments
Applicant’s arguments, see Remarks page 17, filed 08/03/2021, with respect to the rejection of claims 14, 26, and 40 over Morgan et al. (US 2017/0340149 A1) in view of Tomioka et al. (US 2018/0016052 A1) have been fully considered and are persuasive.  The rejection of claims 14, 26, and 40 have been withdrawn.  Note these claims stand rejected over Garza (US 2018/0263391 A1) in view of Tomioka et al. (US 2018/0016052 A1) as this rejection did not use the rationale and Tomoika teaches the claimed dimensions.
Applicant's other arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
Applicant has not presented arguments against the application of Garza (US 2018/0263391 A1).  The amendment contains the limitation of previous claims 42, 44, and 46 without the intervening limitations of claims 41, 43, and 45 as previously recited.  Garza was not applied as teaching this limitation previously because Garza does not teach the cavity open to the environment at the upper edge as recited by the intervening claims.  Garza does teach the cavity is open to the environment at a lower edge, so teaches the amended claims.
Applicant argues on page 13 of the Remarks that Jameson fails to disclose the adhesive 16 being provided so as to provide fluid paths, and one or ordinary skill would not use the pattern of Tomoika as the bands of Tomoika serve a different purpose.  The examiner disagrees.  Jameson teaches the adhesive may be applied as more than one ring (0040) and Jameson 
Applicant argues on page 14 of the Remarks that Morgan (US 2017/0340149 A1) cannot be modified as applied in the rejection.  The examiner’s position set forth in the office action dated 05/05/2021 is unchanged.  Applicant argued against this by noting that the method of Morgan requires the vertical adhesive free zone.  The rejection as applied does not replace this zone, rather it replaces the rings of adhesive having the gaps for the adhesive free zone with discontinuous rings having the gaps for the adhesive free zone, and this modification teaches the claims.
Applicant argues against the rejection of thermally conductive materials.  The examiner notes that merely stating something is thermally conductive is broad.  As no extent of thermal conductivity is specified to be a lower bound for this limitation, any extent of conductivity would constitute thermally conductive material.  The adhesive materials taught by the references are at least a little thermally conductive, even though the references to not specify any adhesives as having this function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734